IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

CHARLES R. CAMPBELL,                 NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-2024

MARY E. CAMPBELL,

      Appellee.


_____________________________/

Opinion filed August 8, 2017.

An appeal from the Circuit Court for Duval County.
Steven M. Fahlgren, Judge.

Charles R. Campbell, pro se, Appellant.

William S. Graessle and Jonathan W. Graessle of William S. Graessle, P.A.,
Jacksonville, for Appellee.




PER CURIAM.

      AFFIRMED.

ROWE, OSTERHAUS, and WINOKUR, JJ., CONCUR.